On Motion for Rehearing.
PER CURIAM.
In our original opinion reversing and remanding this cause, for error of the trial court in sustaining defendant’s special exception relating to plaintiff’s exemplary-damages and, for lack of jurisdiction, dismissing the suit both as to plaintiff and defendant, we did not mention appellant’s assignment of error relating to the trial court’s action in overruling his demurrer to defendant’s cross-action, or offset and counterclaim. This assignment did not escape our attention.
Defendant’s cross-action, or offset and counterclaim, against plaintiff’s cause of action was a controverted independent suit, in no way connected with, incident to, or growing out of plaintiff’s tort action for damages. The trial court having dismissed defendant’s cross-action, to which defendant did not except, give notice of appeal, or urge counter or cross-assignment of error, we concluded that such action of the trial court effectively precludes further consideration of the cross-complaint on another trial. This may have been an incorrect preclusion. However, be that as it may, plaintiff’s exception to the cross-action, or offset and counterclaim, should have been sustained by the trial court, and the same result thus obtained.
It would be anomalous to allow a creditor to obtain possession of property belonging to another, by “fraudulent misrepresentations and with malicious intention, scheme, plan, and purpose, to convert same to his own use and benefit,” for the sole purpose of appropriating it to the payment of his debt and, thereafter, in a suit by the debtor for damages growing out of such wanton taking, to offset such damages by a counterclaim for his debt. Courts in this country are created to redress wrongs, not to encourage them, and to permit the collection of a debt against a defaulter, under such circumstances, cannot be countenanced. A tort-feasor, effecting collection of a debt by offsetting wrongful appropriation of a debtor’s property, is but a sanction of a wrong. A suit for damages growing out of a wrongful conversion, 'as alleged in this suit, should not be encumbered with an independent action to effect collection of an alleged claim, antedating the conversion, which was in nowise connected with, incident to, or growing out of the suit for damages; accordingly, plaintiff’s demurrer should have been sustained, and the cause is remanded to the court below for trial in keeping with our opinion.